MEMORANDUM **
Jesus Ramon De La Rocha-Lopez appeals his guilty plea conviction and the sentence imposed for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326. The district court imposed a sentence of thirty-seven months, to be fol*602lowed by three years supervised release and a $100 special assessment. On that same date in a separate case, the district court revoked De La Rocha’s supervised release stemming from a separate January 18, 2000 conviction for importing marijuana because De La Rocha violated his supervised release when he illegally reentered the United States. The court ordered him to serve an additional, consecutive four-month term for violation of supervised release.
De La Rocha filed a notice of appeal in case number CR-02-00698-PHX-ROS, which is the conviction for re-entry. A notice of appeal of the order revoking his supervised release in case number CR-02-50106 was never filed.
The appeal of the conviction for re-entry is dismissed for lack of jurisdiction, because De La Rocha voluntarily waived his right to appeal his illegal re-entry conviction in the plea agreement. We do not have jurisdiction to consider the order revoking De La Rocha’s supervised release because no notice of appeal was filed in that separate case.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.